DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered. Claims 1-15 are pending and allowed.
Amendments made 5/31/2022 have been entered. Claims 1, 3-6, and 8-10 are pending; Claims 3 and 5 have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 103 as being obvious over Prakash et al (WO 2013/096420) in view of Markosyan (US 20140227421A1), hereinafter Markosyan  


Regarding a steviol glycoside sweetener composition comprising a 70/30 blend of Rebaudioside D and Rebaudioside M blend as recited in claim 1, Prakash et al (Prakash) teaches of a steviol glycoside sweetener composition formed entirely of steviol glycosides comprising about 5-99% Rebaudioside X (Reb X, also known as Reb M) as part of the sweetener composition or mixture, wherein Rebaudioside D (Reb D) was disclosed as a particularly desirable additional sweetener (page 1 lines 11-15, page 5 line 29, page 6 lines 1-12 and 27-32, page 30 lines 8 and 23, page 31 all, page 32 lines 1-14, page 35 lines 21-30, page 37 lines 19-30 and page 13 line 16 through page 137 line 5).  Prakash teaches that the sweetener comprising Reb M and Reb D includes about 1-99% Reb D (page 37 lines 19-30).  Prakash teaches that the compositions with both Reb M and Reb D provided increased total sweetness and overall sweetness profile compared to Reb M alone and higher improvement in sweetness intensity, overall sweetness profile, bitter lingering and sweet lingering compared to Reb M alone or a mixture of Reb M and Reb A (page 137 lines 1-5).  Prakash teaches an overlapping compositional range to that as claimed, as well as improved sweetener properties when the combination of Reb M and Reb D was used, thus to form a sweetener mixture comprising 70/30 of a blend of Reb D and M would have been encompassed or at least an obvious suggestion of the prior art. 
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding the sweetener as further comprising less than 5% Rebaudioside N and less than 5% Rebaudioside O as recited in claim 1, preferably less than 3% of each respectively as recited in claim 10, Prakash teaches that one or more additional sweeteners were added to the sweetener composition, and that sweetener compositions often exhibit synergy when combined and have improved flavor and temporal profiles compared to each sweetener alone (page 35 lines 21-26 and page 107 line 34 through page 108 line 7).  Prakash teaches that additional, natural high potency sweeteners for the composition included Rebaudioside N (Reb N) and Rebaudioside O (Reb O) (page 34 line 33 through page 35 line 3).  Further, utilizing more than one rebaudiosides in a sweetener composition was well known in the art at the time of the invention as taught by Markosyan (claim 3 “A sweetener composition comprising composition of claim 1 and at least one additional substance selected from the group consisting of steviol 
glycosides, stevioside, rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, rebaudioside M, rebaudioside N, rebaudioside O, dulcoside A, steviolbioside, rubusoside, glycosylated steviol glycosides, glycosylated steviol glycosides as well as other steviol glycosides found in Stevia rebaudiana plant and mixtures thereof, stevia extract”). Thus, to form a sweetener mixture additionally comprising minor steviol glycosides Reb N and Reb O to provide a synergy to the sweetener blend, including an improved flavor and temporal profile would have been encompassed or at least an obvious suggestion of the prior art.  As Prakash teaches the Reb D and Reb M in amounts of 100% or less, it would have been obvious to include the further additional sweeteners in amounts of 0% or greater.  The claimed rebaudiosides and their amounts or ranges are therefor considered encompassed or at least obvious over the teachings of the prior art.
Further regarding the ranges of Reb N and O in the sweetener as further comprising less than 5% Rebaudioside N and less than 5% Rebaudioside O as recited in claim 1, preferably less than 3% of each respectively as recited in claim 10, which includes 0% for Rebaudioside N and 0% Rebaudioside O in the sweetener combination as recited in claims 1 and 10. Thus as recited the sweetener as claimed can also be obtained without any Rebaudioside N and Rebaudioside O, as is taught by Prakash on page 37 lines 19-30, where the reb X or Reb M and reb. D are the sweetener components and each being in the relative weight % range of 1% to 99%.  
Regarding the ranges recited in claim 1, it is additionally noted that it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Further, regarding independent claim 1 is directed to a sweetener composition  wherein the claims recite the transitional phrase “comprising” in the preamble of independent claim 1. The phrase “comprising” is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (MPEP 2111.03). Thus inclusion of additional unrecited  sweeteners and rebaudiosides are not excluded.

Regarding the properties of the claimed sweetener composition as compared to a composition without said minor steviol glycosides as recited in claims 6, 8, and 9, as the teachings of Prakash encompass or at least make obvious a sweetener composition with said minor steviol glycosides, the product of the prior art would be expected to encompass or at least make obvious the product as instantly claimed.  The position of the Examiner is further supported as Prakash teaches that the sweetener has an effective amount of Reb X to provide a sweetness equivalence from about 0.5 to about 14 degrees Brix of sucrose (page 5 lines 29-32); and as Prakash teaches that one or more additional sweeteners were added to the sweetener composition, and that sweetener compositions often exhibit synergy when combined and have improved flavor and temporal profiles compared to each sweetener alone (page 35 lines 21-26 and page 107 line 34 through page 108 line 7).  
It is also once again iterated that applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Prakash et al (WO 2013/096420) and Markosyan as applied above further in view of Purkayastha (WO 2012/129451).

Prakash teaches of a steviol glycoside sweetener composition comprising minor steviol glycosides Reb N and Reb O as discussed above.
Prakash is silent to at least one minor steviol glycosides as glycosylated as recited in claim 4. Markosyan in claim 3 addresses glycosylated steviol glycosides.
Regarding the glycosides as glycosylated as recited in claim 4, Purkayastha teaches glycosylation of steviol glycosides enhances the taste and flavor profile of the product (abstract, page 2 line 19 through page 3 line 6, page 3 lines 15-18 and 27-30, page 4 lines 3-30, Table 2 and claim 1).  It would have been obvious for the glycosides in the composition of Prakash to be glycosylated in order to enhance the taste and flavor of the sweetener product in view of Purkayastha.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/062,409 (‘409)(reference application) as amended February 3, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim overlapping steviol glycoside compositions, including a steviol glycoside composition with minor steviol glycosides Reb N and Reb O, and major steviol glycosides, Reb D and Reb M, wherein the major steviol glycosides are in an amount of 85-95% and the minor steviol glycosides are in an amount so that the total glycosides are greater than 95%, which encompasses an overlapping range of 0 to less than 5%.
Regarding claims 6, 8 and 9, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  In the instant case, the specification, page 7 lines 10-12 states the steviol glycoside composition has many attributes that are more similar to a 5% sugar solution than a Reb D/Reb M blend.  As the the co-pending application claims a glycoside composition overlapping that as claimed, the product of the co-pending application is expected to encompass or alternatively make obvious a product as instantly claimed, having the same taste attributes as the instantly claimed composition absent any clear and convincing arguments and/or evidence to the contrary.  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the co-pending product is different.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/062,409 (‘409)(reference application) as amended February 3, 2021, further in view of Purkayastha (WO 2012/129451). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a steviol glycoside composition with minor steviol glycosides which are defined in the specification as glycosides present in an amount less than 5%, or less than 3% (‘409 page 6, Summary of Invention Section last sentence).
‘409 does not claim the glycosides as glycosylated as recited in claim 4, however Purkayastha teaches glycosylation of steviol glycosides enhances the taste and flavor profile of the product (abstract, page 2 line 19 through page 3 line 6, page 3 lines 15-18 and 27-30, page 4 lines 3-30, Table 2 and claim 1).  It would have been obvious for the glycosides in the food additive composition claimed by ‘409 to be glycosylated in order to enhance the taste and flavor of the sweetener product in view of Purkayastha.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 5/31/2022 have been fully considered but are moot in view of new grounds for rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYOTI CHAWLA/Primary Examiner, Art Unit 1791